Hart, J. (after stating the facts). The trial court directed a verdict for the defendant upon the theory that the City Fuel Company was a common carrier. Story on Bailments (8 ed.), section 496, includes among common carriers truckman, wagoners, teamsters, etc., who undertake to carry goods for hire, as a common employment, from one town to another or from one part of a town or city to another. Kent says, “Common carriers undertake generally, and not as a casual occupation, and for all people indifferently, to convey goods, and deliver them at a place appointed, for hire as a business, and with or without a special agreement as to price.” , 2 Kent (14 ed.), p. 599. This definition of a common carrier was adopted by this court in the case of Arkadelphia Milling Co. v. Smoker Merchandise Co., 100 Ark. 37. In that case a city drayman, who was engaged in the business of carrying goods for others from place to place in the city for hire, was held to be a common carrier. The company in that case was regularly engaged in the business of transporting personal property from one place to another in the city for all persons for hire, just as was the case here. Besides that, in the present case, a part of the business of the plaintiff was to transport goods from one city to another. According to the testimony of Mrs. Torreyson, a part of the business of the plaintiff was moving goods from the city of Little Rock to nearby towns for hire. According to the testimony of the plaintiff, it only rented its trucks to people for the purpose of hauling their goods from place to place within the city of Little Rock, or from the city of Little Rock to nearby towns. The fact that the plaintiff says that it limited its employment to the renting of the trucks for the purpose of moving household goods does not change its position as a common carrier. The plaintiff admitted that it sent its own drivers in charge of the trucks, and the other evidence, which is undisputed, shows that the drivers received the goods as properly packed on the truck. This was a part of the regular business of the plaintiff, and under the undisputed evidence it was a common carrier. Again, it is insisted that the undisputed evidence does not show the loss of the chairs and their value. Mrs. Torreyson testified as to the value of the chairs which, were lost, and her testimony was not attempted to be contradicted in this respect. She also testified that the chairs were packed on the tracks before they started for Conway. Another witness corroborated her in this respect and testified that the chairs were properly packed on the tracks. Mr. Torreyson and another witness testified that three of the chairs were not on the tracks when the tracks arrived at Conway, and that the other was so badly broken that it conld not be repaired. This testimony is uncontradicted. It is trae that the driver of one of the tracks testified that he handled the furniture on his truck in a careful manner and had no accident with it. He stated further that he did not think there was any of the furniture put on his truck that did not reach Conway. This testimony was negative merely, and did pot contradict the testimony of the witnesses to the effect that one of the trucks arrived at Conway all covered with limbs of trees and that the chairs were missing. The testimony of Mrs. Torreyson to the effect that the chairs were loaded on the trucks was corroborated by a disinterested witness, and the testimony of. Mr. Torreyson to the effect that the three chairs were missing and the fourth one so badly damaged that it could not be repaired was corroborated by another disinterested witness. Therefore, the court properly directed a verdict for the defendant. It follows that the judgment must be affirmed.